Citation Nr: 0821263	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  94-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied a rating in excess of 10 percent for 
hypertension.  

In March 2006, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

Repeated blood pressure readings have shown that the 
veteran's service-connected hypertension is manifested by 
diastolic pressure predominately below 110 and systolic 
pressure predominately below 200. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104 Diagnostic Code 
7101 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its notification duties to the veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA).  In a March 
2004 letter issued prior to the initial decision on the 
claim, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim for an 
increased rating for hypertension, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also advised the veteran to 
identify any additional information that he felt would 
support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board acknowledges that the VCAA letter discussed does 
not specifically satisfy the additional requirements 
delineated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in an April 2006 letter, the RO corrected 
this deficiency by sending the veteran a letter specifically 
intended to address the Dingess/Hartman elements.  
Thereafter, the RO reconsidered the veteran's claim, as 
evidenced by the January 2008 Supplemental Statement of the 
Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication).

The Board has also considered that the VCAA letter discussed 
above does not contain the level of specificity delineated by 
the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
particularly the specific rating criteria necessary for 
entitlement to a higher disability rating for hypertension.  
Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice or otherwise affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In that regard, the Board notes that the veteran has 
been repeatedly advised of the specific criteria for rating 
hypertension, including in the August 2005 Statement of the 
Case.  Since that time, the veteran has been given ample 
opportunity to submit evidence and argument, and has taken 
advantage of that opportunity.  Moreover, the RO has since 
reconsidered the veteran's claim, including in the most 
recent Supplemental Statement of the Case in January 2008.  
See Overton, 20 Vet. App. 435; Prickett, 20 Vet. App. 376.  

In addition to notification responsibilities, under the VCAA, 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical records are on file and the RO has 
requested all available post-service clinical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  Moreover, over 
the course of this appeal, the veteran has been afforded two 
VA medical examinations in connection with his claim.  The 
Board finds that the reports of these examinations provide 
the necessary medical opinions as well as sufficient 
reference to the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Another examination is not 
necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
Neither the veteran nor his representative has argued 
otherwise.  


Background

The record on appeal indicates that in July 2000, the veteran 
submitted a claim of service connection for hypertension, 
secondary to his service-connected post-traumatic stress 
disorder (PTSD) and headache disorder.  In support of his 
claim, the veteran submitted a November 2000 letter from his 
VA physician who indicated that the veteran's chronic PTSD 
may have contributed to his developing hypertension.

In connection with his claim, the veteran underwent VA 
medical examination in June 2001, at which he reported that 
he had been diagnosed as having hypertension in 1999.  He 
indicated that his blood pressure tended to rise when his 
headache disorder flared.  On examination, the veteran's 
blood pressure was 155/88, 136/88, and 152/85.  After 
examining the veteran and reviewing his claims folder, the 
examiner concluded that the veteran's hypertension was 
aggravated by his service-connected headache disorder.

In an August 2001 rating decision, the RO granted service 
connection for hypertension, secondary to the veteran's 
service-connected PTSD and headache disorder, and assigned an 
initial 10 percent rating, effective July 24, 2000.  

In February 2004, the veteran submitted a claim for an 
increased rating for hypertension, stating that his condition 
had worsened.  

In connection with his claim, the RO obtained VA clinical 
records, dated from April 2002 to October 2004.  These 
records show that the veteran was seen during this period on 
numerous occasions for multiple disabilities, including 
hypertension for which he was prescribed Metoprolol.  
Repeated blood pressure readings taken during this period 
showed that the veteran's diastolic pressure was consistently 
below 110 and his systolic pressure was consistently below 
200, but for one reading of 146/112 recorded in October 2004.  

In support of his claim, the veteran submitted a daily 
headache log for the month of August 2004.  In the log, the 
veteran recorded the daily level of his headache pain on a 
scale of 1 to 10, along with his blood pressure.  These daily 
blood pressure readings show that the veteran's diastolic 
pressure was consistently below 110 and his systolic pressure 
was consistently below 200.

In September 2004, the veteran underwent VA medical 
examination at which he reported that he had had a history of 
poorly controlled hypertension for the past six years.  He 
indicated that he suffered from headaches which were directly 
responsible for his increased blood pressure.  The veteran 
indicated that he was currently taking Metoprolol for control 
of his blood pressure.  On examination, the veteran's blood 
pressure was 152/98.  The examiner also commented that the 
veteran had recently been seen at that VA medical facility; 
at that time, the veteran's blood pressure was 157/93.  The 
diagnosis was essential hypertension.  

In a December 2004 rating decision, the RO denied a rating in 
excess of 10 percent for the veteran's service-connected 
hypertension, finding that the veteran's diastolic pressure 
was shown to be predominately below 110 and his systolic 
pressure was shown to be predominately below 200. 

The veteran appealed the RO's determination, claiming that 
that his worsening headaches were causing his blood pressure 
to increase.  He submitted headache calendars for April to 
July 2005 noting the daily severity of his headaches.  These 
calendars did not include daily blood pressure readings.  

In connection with the veteran's appeal, the RO obtained 
additional VA clinical records, dated from November 2004 to 
August 2005.  These records show that the veteran continued 
to receive medication for treatment of hypertension.  
Repeated blood pressure readings taken during this period 
showed that the veteran's diastolic pressure was consistently 
below 110 and his systolic pressure was consistently below 
200.

Thereafter, the veteran submitted additional headache 
calendars for the months of August 2005 to November 2005, 
including daily blood pressure readings.  These calendars 
show that daily blood pressure readings taken during these 
months, presumably by the veteran himself, indicated that his 
diastolic pressure was consistently below 110 and his 
systolic pressure was consistently below 200, but for one day 
in August, when the veteran's blood pressure was 185/110; two 
days in September, when the veteran's blood pressure was 
190/110 and 180/111; and seven days in October, when the 
veteran's blood pressure ranged from 190/110 to 200/120.  The 
veteran's diastolic pressure was consistently below 110 and 
his systolic pressure was consistently below 200 for the 
entire month of November 2005.  

In September 2006, the veteran again underwent VA medical 
examination at which he reported that his blood pressure had 
increased due to his increased headaches.  He also indicated 
that when his headaches increased in severity, he had to 
leave the office, resulting in increased absenteeism.  On 
examination, the examiner noted that the veteran's 
hypertension had remained stable with Metoprolol.  During the 
examination, the veteran's blood pressure was 143/98.  The 
diagnosis was essential hypertension.  Following the 
examination, the examiner reviewed the veteran's claims 
folder and noted that the medical evidence indicated that the 
veteran's blood pressure was well controlled with continuous 
medication.  He noted that additional VA clinical records 
dated to December 2006 showed that the veteran's blood 
pressure readings had been no greater than 151/89.  After 
reviewing the record, the VA examiner indicated that it was 
his opinion that the veteran's hypertension was not 
manifested by a diastolic blood pressure reading of greater 
than 110 or a systolic blood pressure reading of over 200.  


Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran seeks an increased rating for hypertension.  The 
RO has evaluated his service-connected hypertension as 10 
percent disabling, pursuant to Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 10 percent rating is assigned 
for hypertension when diastolic pressure is predominantly 100 
or more, or when systolic pressure is predominantly 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is provided if diastolic pressure is predominantly 110 
or more, or if systolic pressure is predominantly 200 or 
more.  A 40 percent rating is provided if diastolic pressure 
is predominantly 120 or more.  A 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for hypertension.  At no time does the record document a 
distinct time period where a rating in excess of 10 percent 
would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As noted, in order to warrant a rating in excess of 10 
percent, the veteran's hypertension must be shown to be 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  

In this case, as discussed in detail above, the medical 
evidence clearly shows that repeated blood pressure readings 
taken over several years indicate that the veteran's 
diastolic blood pressure readings have been predominately 
below 110 and his systolic pressure readings have been 
predominately below 200.  

For example, in connection with the veteran's claim, the RO 
received VA clinical records spanning several years, from 
April 2002 to August 2005.  Repeated blood pressure readings 
taken during this period showed that the veteran's diastolic 
pressure was consistently below 110 and his systolic pressure 
was consistently below 200, but for one reading of 146/112 
recorded in October 2004.  

Similarly, the veteran has submitted daily headache logs for 
the month of August 2004, and the months of August 2005 to 
November 2005.  In these logs, the veteran recorded his blood 
pressure on a daily basis.  These readings show that the 
veteran's diastolic pressure was consistently below 110 and 
his systolic pressure was consistently below 200 during this 
five month period, but for ten days.

Finally, the Board notes that the veteran has undergone two 
VA medical examinations for compensation purposes in 
connection with his claim, in September 2004 and September 
2006.  Both of these examinations indicate that the veteran's 
diastolic pressure was below 110 and his systolic pressure 
was below 200.  In fact, at the most recent VA medical 
examination in September 2006, the examiner indicated that 
after reviewing the veteran's four volume claims folder, as 
well as his VA clinical records, it was his opinion that the 
veteran's hypertension was not manifested by predominately 
diastolic blood pressures reading of greater than 110 or a 
systolic blood pressure readings of over 200.  

Indeed, the veteran does not appear to contend otherwise.  
Rather, the basis for his appeal appears to be that a higher 
rating is warranted for his hypertension as his blood 
pressure reading increase when his service-connected 
headaches increase.  

Under the applicable rating criteria, however, in order to 
warrant a rating in excess of 10 percent, the veteran's 
hypertension must be shown to be manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  The fact that his blood pressure 
readings increase when the severity of his headaches increase 
does not provide a basis upon which to assign a higher 
rating, in the absence of evidence showing that such readings 
meet the schedular criteria.  Moreover, the Board notes that 
the veteran is separately compensated for his service-
connected headache disability, which is currently evaluated 
as 50 percent disabling.  VA regulations prohibit 
compensating a veteran more than once for the same 
symptomatology.  38 C.F.R. § 4.14 (2007).  

In summary, the Board finds that the veteran's service-
connected hypertension has been appropriately rated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).  As the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for 
hypertension, the benefit-of-the-doubt does not apply.  38 
U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
hypertension.  There is no objective evidence that his 
hypertension, in and of itself, is productive of marked 
interference with employment.  There is also no indication 
that his hypertension necessitates frequent periods of 
hospitalization.  Indeed, it does not appear that the veteran 
has ever been hospitalized for treatment of his hypertension.  
For the foregoing reasons, referral for consideration of 
extraschedular rating is not warranted. 



ORDER

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling, is denied.  




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


